Exhibit 10.37
RETENTION AND CHANGE OF CONTROL AGREEMENT
     This CHANGE OF CONTROL AGREEMENT (“Agreement”) between and among TechTeam
Global, Inc., a Delaware corporation (the “Company”), TechTeam Government
Solutions, Inc., a Virginia corporation (“TTGSI”) and David A. Kriegman (the
“Executive”) is entered into on February 12th, 2009.
     The Board of Directors of the Company (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to diminish the
inevitable distraction to the Executive from the personal uncertainties and
risks created by a pending or potential Change of Control, and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any pending or potential Change of Control, and to provide the
Executive with a severance package if the Executive is terminated as a result of
a Change of Control. Therefore, in order to accomplish these objectives, the
Board has caused the Company to enter into this Agreement.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Definitions
          (a) “Effective Date” shall mean the date on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if a Change
of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control or (ii) otherwise arose in connection
with or in anticipation of the Change of Control, then for all purposes of this
Agreement, the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.
          (b) “Change of Control” shall mean the first to occur of the
following:
          (i) The sale of 51% or more of the then outstanding shares of common
stock entitled to vote generally in the election of the directors (“Voting
Securities”) of TTGSI or the Company; or
          (ii) The consummation of the sale or other disposition of all or
substantially all of the assets or operations of TTGSI or the Company (whichever
occurs first, the “Acquired Company”).
          (c) “Change Period” shall mean the period commencing upon the
Effective Date and ending on the first anniversary of such date.
          (d) “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Acquired Company on a full-time basis for 180
consecutive business days as a result of incapacity due to mental or physical
illness, which is determined to be total and/or permanent by a physician
selected by the Acquired Company or its insurers.
          (e) “Cause” shall mean any of the following: (i) Executive’s
conviction of or a plea of no contest to a felony, fraud or a crime involving
moral turpitude under any state or federal statute; (ii) Executive’s continued
failure to substantially perform the Executive’s duties unrelated to a
Disability, or any other intentional action or omission by Executive that is
injurious to the Acquired Company; or (iii) any material breach of any employee
handbook of the Acquired Company by the Executive, which breach is not remedied
within fourteen (14) days after written notice thereof.
          (f) “Good Reason” shall mean any of the following: (i) the assignment
to the Executive of any duties inconsistent with the Executive’s position,
authority, duties or responsibilities prior to the Effective Date, or any other
action by the Company or the Acquired Company (or any of their successors) which
results in a diminution in such position, authority, duties or responsibilities,
and the continuance of such assignment of duties or other such action for a
period of sixty (60) days; (ii) the requirement of the Executive to be based at
any office or location other than the location to which Executive was assigned
prior to the Effective Date, except for short-term assignments (under three
(3) months) where the Company pays all travel or temporary

1



--------------------------------------------------------------------------------



 



relocation costs incurred by the Executive; (iii) any failure by the Acquired
Company to comply with and satisfy Section 9(c) of this Agreement, or any
failure by any successor to assume and offer to perform this Agreement in
accordance with Section 9(c), provided that such successor has received at least
ten days prior written notice from the Acquired Company or the Executive of the
requirements of Section 9(c).
          (g) “Notice of Termination” shall mean a written notice which
(i) indicates the specific termination provision in this Agreement relied upon
by the terminating party, and (ii) to the extent practicable, sets forth in
reasonable detail the facts and circumstances relied upon to form such party’s
basis for termination of employment under the operative provisions.
          (h) “Termination Date” shall mean (i) if the Executive’s employment is
terminated by the Acquired Company for Cause, the date of receipt of the Notice
of Termination or any later date specified therein, as the case may be; (ii) if
the Executive’s employment is terminated by the Executive for Good Reason, the
end of the thirty-day cure period described in subsection (d) above or any later
date specified therein (which later date must in all cases be within two years
of the initial existence of the condition constituting Good Reason); (iii) if
the Executive’s employment is terminated by the Acquired Company other than for
Cause or Disability, the Termination Date shall be the date on which the
Acquired Company notifies the Executive of such termination; and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the
Termination Date shall be the date of death of the Executive or the date of
Disability, as the case may be.
          (i) “Specified Employee” shall have the meaning given in Code
Section 409A as determined in accordance with the methodology established by the
Company as in effect on the date of Executive’s Separation from Service.
          (j) “Separation from Service” shall having the meaning given in Code
Section 409A, applying the default rules thereof.
          (k) “Code” shall mean the Internal Revenue Code of 1986, as amended.
Any reference to a specific provision of the Code shall include any successor
provision and/or regulations promulgated under that provision of the Code.
          (l) “Participation Incentive” shall mean a cash payment equal to
twenty-five percent (25%) of the Closing Pool.
          (m) “Closing Pool” shall mean an amount of money set aside from the
cash or other proceeds payable to the Company at the consummation of a Change of
Control (the “Purchase Price”), determined as follows:
          (i) .75% of any Purchase Price under Eighty Million Dollars
($80,000,000); plus
          (ii) .9% of any Purchase Price between Eighty Million Dollars
($80,000,000) and One Hundred Million Dollars ($100,000,000); plus
          (iii) 1.2% of any Purchase Price between One Hundred Million Dollars
($100,000,000) and One Hundred Twenty Million Dollars ($120,000,000); plus
          (iv) a discretionary amount to be determined by the CEO of the
Company, of any Purchase Price over One Hundred Twenty Million Dollars
($120,000,000).
     2. Terms of Employment.
          (a) Position and Duties. During the Change Period, Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Acquired Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities.
          (b) Compensation. During the Change Period, the Executive shall:
          (i) receive an annual base salary (“Annual Base Salary”) at least
equal to twelve times the highest monthly base salary paid or payable to the
Executive by the Acquired Company in

2



--------------------------------------------------------------------------------



 



the twelve-month period immediately preceding the month in which the Effective
Date occurs;
          (ii) be eligible to participate in any bonus program in force on the
Effective Date, or otherwise adopted by the Acquired Company;
          (iii) be entitled to participate in all savings and retirement plans,
practices, policies and programs applicable generally to other peer executives
of the Acquired Company;
          (iv) be eligible (and the Executive’s family members shall be
eligible) for participation in and to receive all benefits under welfare benefit
plans, practices, policies and programs provided by the Acquired Company
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs).
          (c) Payment of Participation Incentive. If Executive remains employed
by TTGSI at the consummation of a Change of Control of TTGSI, then the Executive
shall be entitled to receive the Participation Incentive.
          (d) Rights of the Company. The Executive hereby acknowledges and
agrees to the following as it relates to the rights of the Company with respect
to this Agreement:
     (i) that the Company may accept or reject any proposal for, or terminate
any discussions or negotiations regarding, a Change of Control in its sole
discretion, and that the Executive shall have no right under this Agreement or
otherwise to challenge or contest any such decision by the Company; and
     (ii) that the Company may alter or amend this Agreement at any time for any
reason or for no reason.
     3. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or Disability that continues for
30 days after the Acquired Company provides Executive of notice of its
determination of Disability.
          (b) Cause. The Acquired Company may terminate the Executive’s
employment during the Change Period for Cause.
          (c) The Executive’s employment may be terminated during the Change
Period by the Executive for Good Reason.
          (d) In the case of any termination of employment under this Agreement,
the provisions of Section 4 of this Agreement shall apply.
          (e) Notice of Termination. Any termination by the Acquired Company for
Cause, or by the Executive for Good Reason, shall be communicated by written
Notice of Termination to the other party in accordance with this Agreement. In
addition, if the Executive is resigning for Good Reason, the Notice of
Termination must be provided to the Acquired Company within ninety (90) days of
the existence of the condition that constitutes Good Reason and must provide the
Acquired Company a period of thirty (30) days to remedy the condition that
constitutes Good Reason. If the Acquired Company remedies the condition that
constitutes Good Reason within such thirty (30) day period, then the Executive
may withdraw the Notice of Termination; provided that if the Executive does not
withdraw the Notice of Termination, then the Executive will be considered to
have terminated his employment without Good Reason.
     4. Obligations of the Acquired Company upon Termination.
          (a) Good Reason: Other than for Cause, Death or Disability. If during
the Change Period, either the Acquired Company terminates the Executive’s
employment other than for Cause, Death or Disability, or the Executive
terminates employment for Good Reason, the Acquired Company shall:
          (i) pay to the Executive in a lump sum in cash the aggregate of the
following amounts:

3



--------------------------------------------------------------------------------



 



          A. the sum of: (1) the Executive’s Annual Base Salary through the
Termination Date to the extent not theretofore paid; plus (2) any accrued
vacation pay to the extent not already paid; and
          B. the Executive’s Annual Bonus as if earned at the target level; and
          C. the amount equal to the Executive’s Annual Base Salary;
          (ii) provide the Executive with reasonable executive outplacement
services for a period of up to twelve (12) months after the Termination Date
through a recognized outplacement provider that is agreed to by the Acquired
Company and the Executive;
          (iii) continue welfare benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare plans, programs, practices and policies of
the Acquired Company as if the Executive’s employment had not been terminated
for a period of twelve (12) months; provided, however, that if the Executive
becomes re-employed with another employer and is eligible to receive medical or
other welfare benefits under another employer provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility (such
continuation of such benefits for the applicable period herein set forth shall
be hereinafter referred to as “Welfare Benefit Continuation”). Any benefits
received by the Executive pursuant to this Section shall not reduce the period
of time the Executive is entitled to receive COBRA continuation health coverage
as a result of the Executive’s termination of employment;
          (iv) immediately upon termination vest any options, restricted stock,
or performance stock granted to Executive, and the Executive will have six
(6) months to exercise any such options;
          (v) pay to the Executive the proceeds of the Executive Savings Plan,
including all accumulated interest and dividends, as required therein.
The Company shall pay the amounts described in this Section (in the aggregate,
the “Severance Pay”) promptly after the Termination Date, but no more than
thirty (30) days thereafter; provided that if the Executive is a Specified
Employee on the Termination Date, then to the extent the Severance Pay exceeds
an amount equal to the lesser of (x) two times the Executive’s Annual Base
Salary for the prior calendar year and (y) two times the dollar limitation in
effect under Code Section 401(a)(17) for the year in which the Termination Date
occurs, such excess shall be paid with interest on such delayed payment at the
applicable federal rate provided for in Code Section 7872(f)(2)(A) on the first
business day after the date that is six months after the Termination Date (the
“Delayed Payment Date”). In addition, if the Executive is a Specified Employee
on the Termination Date and if the taxable value of continued life insurance
coverage exceeds the applicable dollar limit under Code Section 402(g)(1)(B) as
in effect for the Termination Date, then the Executive shall pay the Acquired
Company the premiums for the coverage in excess of such limit and, on the
Delayed Payment Date, the Acquired Company shall reimburse such amount to the
Executive.
          (b) Death, Retirement or Disability. If during the Change Period, the
Executive’s employment is terminated by reason of the Executive’s death,
retirement or Disability, the Acquired Company shall have no further obligations
to the Executive’s legal representatives or the Executive, as the case may be,
under this Agreement.
          (c) Cause, Other than for Good Reason. If during the Change Period,
the Executive’s employment is terminated for Cause, or if the Executive
terminates employment other than for Good Reason, the Acquired Company shall
have no further obligations to the Executive, except the Acquired Company shall
be obligated to pay the Executive’s Annual Base Salary through the Termination
Date plus the amount of any compensation previously deferred by the Executive,
in each case to the extent not already paid.
     5. Limitation on Payment. If the Executive is a “disqualified individual”
within the meaning of Code Section 280G, the parties expressly agree that the
payments described in this Agreement and all other payments to the Executive
under any other agreements or arrangements with any persons that constitute

4



--------------------------------------------------------------------------------



 



“parachute payments” within the meaning of Section 280G of the Code shall
collectively be subject to an overall maximum limit (the “Code Section 280G
Limit”). In such case, the aggregate amount of any payments under this Agreement
shall not exceed the Code Section 280G Limit. The Code Section 280G Limit shall
be One Dollar ($1.00) less than the aggregate amount that would otherwise cause
any such payments to be considered a “parachute payment” within the meaning of
Section 280G of the Code, as determined by the Acquired Company. Accordingly, to
the extent that the payments would be considered a “parachute payment” with
respect to the Executive, then the portions of such payments shall be reduced or
eliminated in the following order until the remaining payments with respect to
the Executive can be fully paid within the Code Section 280G Limit.
          (a) First, any cash payment to the Executive;
          (b) Second, any “parachute payments” not described in this Agreement;
and
          (c) Third, any forgiveness of indebtedness of the Executive to the
Acquired Company.
The Executive expressly and irrevocably waives any and all rights to receive any
“parachute payments” that exceed the Code Section 280G Limit.
     6. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Acquired Company all secret or confidential
information, knowledge or data relating to the Acquired Company and its
respective businesses, which has been obtained by the Executive during the
Executive’s employment by the Acquired Company which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Acquired Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Acquired Company and those designated by it. In no event
shall an asserted violation of the provisions of this Section constitute a basis
for deferring or withholding any amounts otherwise payable to the Executive
under this Agreement.
     7. Non-Solicitation Covenant. In consideration for entry into this
Agreement, Executive reaffirms his/her agreement with the Acquired Company not
to compete with, or solicit customers or employees of the Acquired Company as
set forth in the Intellectual Property Assignment, Non-Solicitation, and
Confidentiality Agreement.
     8. Successors and Assigns.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Acquired Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Acquired Company and its successors and assigns.
          (c) The Acquired Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Acquired Company to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Acquired Company would be required to perform it if no
such succession had taken place. As used in this Agreement, “Acquired Company”
shall mean the Acquired Company as hereinbefore defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
     9. General Provisions.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, without reference to principles or
conflict of laws. All litigation related to this Agreement shall be brought in a
court located in the State of Michigan, and each party, for the purposes of such
litigation, hereby submits to the exclusive jurisdiction and venue of that
court. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

5



--------------------------------------------------------------------------------



 



          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
David A. Kriegman
8220 Crestwood Heights Drive
McLean, VA 22102
or to the most current address of record designated in the Executive’s personnel
file.
If to the Company:
Chief Executive Officer
TechTeam Global, Inc.
27345 West 11 Mile Road
Southfield, Michigan 48033-2231
or to such other address as either party shall have furnished to the other in
writing under this Agreement. Notice and communications shall be effective when
actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Acquired Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          (e) The Executive’s or the Acquired Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Acquired
Company may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
          (f) The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, prior to the Effective Date, may be terminated by either the Executive or
the Company at any time. Moreover, if prior to the Effective Date, the
Executive’s employment with the Company terminates, then the Executive shall
have no further rights under this Agreement. The Executive further acknowledges
that this Agreement does not give the Executive any additional right to
participate in any plan, program, etc. The Executive and the Company agree that
this Agreement supercedes any separation policy of the Company.
          (g) This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof. Any prior understandings,
representations, promises, undertakings, agreements or inducements, whether
written or oral, concerning the subject matter hereof not contained herein shall
have no force and effect.
          (h) This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. An agreement to amend this Agreement can be entered
into on behalf of the Company only by the President of the Company after
approval of the Company Board.

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement on the date first written above.

                  TECHTEAM GLOBAL, INC.       EXECUTIVE    
 
               
By:
  /s/ Gary J. Cotshott       /s/ David A. Kriegman    
 
               
 
  Gary J. Cotshott       David A. Kriegman    
Its:
  Chief Executive Officer            

7